COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  IRENE CARBAJAL,                                §
                                                                   No. 08-18-00081-CR
                    Appellant,                   §
                                                                     Appeal from the
  v.                                             §
                                                                County Criminal Court No. 2
  THE STATE OF TEXAS,                            §
                                                                 of El Paso County, Texas
                    Appellee.                    §
                                                                   (TC# 20170C10979)
                                                 §

                                       JUDGMENT
       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF OCTOBER, 2019.


                                             TERRY JENNINGS, Senior Judge

Before Rodriguez, J., Palafox, J., and Jennings, Senior Judge
Jennings, Senior Judge (Sitting by Assignment)